UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6978



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

DARREN J. CUSTIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
91-334-S, CA-96-1352-S)


Submitted:   November 12, 1996             Decided:   January 9, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Darren J. Custis, Appellant Pro Se. Thomas Michael DiBiagio, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darren J. Custis seeks to appeal the district court's order

denying his motion filed under 28 U.S.C. § 2255 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Custis, Nos.

CR-91-334-S; CA-96-1352-S (D. Md. May 30, 1996). We deny Custis'

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2